COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS
                                  §
  NOEL CASTILLO AND NORMA
  CASTILLO,                       §          No. 08-22-00167-CV

                  Appellants,                     §              On Appeal from the
                                                             County Criminal Court at Law
                                                  §                  Number One
                                                                El Paso County, Texas
  MARIA MARTINEZ,                                 §
                                                                  No. 2022-CCV00425
                  Appellee.                       §

                                            ORDER

       Pending before the Court is Appellant’s motion requesting a stay of a writ of possession

that is purportedly scheduled to be executed at 1:00 p.m. on September 2, 2022. Appellants’

motion for stay was filed at 10:13 a.m. on September 2, 2022. The writ of possession is authorized

by a final judgment of the County Criminal Court at Law Number One for a portion of the premises

at 11121 Nueva Mission, Socorro, Texas that is used to board animals, and not the residence at

that address. The final judgment set a $5,000 supersedeas bond to stay execution. Appellant’s

motion to stay does not claim that the supersedeas bond was posted or otherwise challenged, but

instead relies on a prior bond used to appeal to the county court. The motion to stay does not state

sufficient grounds to invoke this Court’s discretion or authority to stay the proceedings below.

The motion is DENIED.

       IT IS SO ORDERED this 2nd day of September 2022.

                                                      PER CURIAM

Before Rodriguez C.J., Palafox and Alley, JJ.